 



EXHIBIT 10.2
Execution Copy
Bonus Plan/Documents ESCROW AGREEMENT
     This Bonus Plan/Documents Escrow Agreement (this “Agreement”) is made as of
this 13th day of July 2007, by and among the Persons listed on Exhibit A
attached hereto (each, a “Seller,” and collectively, the “Sellers”), Lexico
Publishing Group, LLC, a California limited liability company (the “Company”),
Answers Corporation, a Delaware corporation (the “Purchaser”), Brian Kariger, as
representative for and on behalf of the Sellers (the “Sellers’ Representative”)
and American Stock transfer & Trust Co. (“Escrow Agent”).
     Capitalized terms used but not defined herein shall have the respective
meanings ascribed to them in the Purchase Agreement (as defined below). If the
terms of this Agreement conflict in any way with the provisions of the Purchase
Agreement, then the provisions of the Purchase Agreement shall control. This
Agreement shall become effective as of the Closing Date.
RECITALS
     A. Purchaser, Sellers, Sellers’ Representative and Company, have entered
into that certain Purchase Agreement, of even date herewith (the “Purchase
Agreement”), a copy of which is attached hereto as Exhibit B.
     B. Pursuant to Section 1.2.1 of the Purchase Agreement, at the Closing,
Purchaser shall deliver to and deposit with the Escrow Agent the Purchase Price
(subject to any adjustments thereto in accordance with the Purchase Agreement)
(the “Purchase Price”), to be held by the Escrow Agent pursuant to the terms of
this Agreement.
     C. Pursuant to Section 2.2 of the Purchase Agreement, on the date hereof
the Sellers have deposited with the Escrow Agent the Escrow Documents (as
defined below), to be held by the Escrow Agent pursuant to the terms of this
Agreement.
     D. Pursuant to Section 1.4 of the Purchase Agreement, an aggregate gross
amount of US$10,000,000 (inclusive of all Taxes, whether to be borne by the
employee or employer) (the "Escrow Cash”) is to be delivered to and deposited
with the Escrow Agent and held in an escrow fund (the Escrow Cash together with
any interest and other income earned on the Escrow Cash, shall be referred to as
the “Escrow Fund”). The Escrow Fund is held to secure the payment to
participants in the Employee Bonus Plan under the Purchase Agreement. The Escrow
Fund shall be governed by the provisions set forth herein and in the Purchase
Agreement.
     E. The Sellers’ Representative has been appointed as agent for, and to act
on behalf of, the Sellers to undertake certain obligations specified in the
Purchase Agreement.
     F. The parties hereto desire to set forth additional terms and conditions
relating to the operation of the Escrow Fund.
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Escrow Documents.
          (a) Concurrently with the signing of this Agreement, each of the
Sellers has deposited with the Escrow Agent each of the documents in the form of
as Schedules 1(a)(i)-(iii) duly executed by such Seller (collectively, the
“Escrow Documents”):
          (i) instruments of transfer of Membership Interests, validly executed
by each of the Sellers, evidencing the transfer of his Membership Interest to
the Purchaser, free and clean of any Encumbrance (dated blank);
          (ii) spousal consent to the transfer of Membership Interests, validly
executed by the spouse of each of the Sellers (if applicable), relating to the
transfer of Membership Interest to the Purchaser (dated blank); and
          (iii) the list of Company’s Members maintained pursuant to
Section 17058(a)(1) of the California Corporations Code, evidencing the
withdrawal of the Sellers as Members and the admission of the Purchaser as the
sole Member (with the date of admission blank).
          (b) The Escrow Agent agrees to accept the Escrow Documents. The Escrow
Cash shall be held and distributed by the Escrow Agent in accordance with the
provisions of the Purchase Agreement and this Agreement. The parties (other than
the Escrow Agent) acknowledge and irrevocably agree that the Escrow Documents
shall evidence and constitute the complete and irrevocable transfer and
assignment of the Interests (and any beneficial right therein) from the Sellers
to the Purchaser, and each of parties hereby waives any claim that such
documents are not intended or do not pass the full legal title, ownership and
rights related to or arising from the Interests.
     2. Escrow Fund.
          (a) Pursuant to Section 1.4 of the Purchase Agreement, on the Closing
Date, Purchaser shall make or cause to be made available to the Escrow Agent,
the Escrow Cash. Exhibit A-1 attached hereto sets forth (i) the name, address
and taxpayer identification number of each Seller, and (ii) the pro rata share
of each Seller in the Escrow Fund (each, the “Seller’s Pro Rata Share”).
Exhibit A-2, to be attached hereto on the Closing Date, shall set forth (i) the
name, address and taxpayer identification number of each participant in the
Employee Bonus Plan (a "Participant”), and (ii) the initial allocation of the
Escrow Fund among the Participants (subject to the provisions of Section 7
below). The Escrow Agent agrees to accept delivery of the Escrow Cash and to
hold such Escrow Cash in escrow subject to the terms and conditions of this
Agreement and the Purchase Agreement.
          (b) As of any particular time, the Escrow Agent may assume, without
inquiry, that the Escrow Cash that shall have been or caused to be deposited
with the Escrow Agent by Purchaser is all of the Escrow Cash required to be held
in the Escrow Fund by the Escrow Agent and that Exhibit A s A-1 and A-2 remain
correct and in full force and effect. The Escrow Cash shall be held and
distributed by the Escrow Agent in accordance with the provisions of the
Purchase Agreement and this Agreement. Neither the Escrow Cash nor any
beneficial interest therein may be pledged, encumbered, sold, assigned or
transferred (including any transfer by operation of law), by the Escrow Agent,
Purchaser, any Seller or any Participant or be taken or reached by any legal or
equitable process in satisfaction of any debt or other liability of the Escrow
Agent, Purchaser, any Seller or any Participant, (and in case of the Sellers or
the Participants, prior to the distribution to each in accordance with this
Agreement, if any).

- 2 -



--------------------------------------------------------------------------------



 



     3. Rights and Obligations of the Parties. The Escrow Agent shall be
entitled to such rights and shall perform such duties in its capacity as the
escrow agent, as set forth herein and as set forth in the Purchase Agreement
(collectively, the “Duties”), in accordance with the provisions of this
Agreement and the Purchase Agreement. Purchaser and the Sellers’ Representative
shall be entitled to their respective rights and shall perform their respective
duties and obligations as set forth herein and in the Purchase Agreement, in
accordance with the provisions of this Agreement and the Purchase Agreement.
     4. Effectiveness; Escrow Period.
          (a) This Agreement shall be effective only as of and subject to the
execution and delivery of the Purchase Agreement by the parties thereto.
          (b) The period during which the Escrow Agent shall hold the Escrow
Documents shall commence on the date hereof and terminate on the earlier of
termination of the Purchase Agreement in accordance with Section 8 thereof or
the Closing (the applicable “Escrow Period”). As soon as practicable after the
termination of the Purchase Agreement in accordance with Section 8 thereof, each
of Purchaser or Sellers’ Representative shall notify the Escrow Agent (with
duplicate copy to the other party).
          (b) The period during which the Escrow Agent shall hold the Escrow
Fund shall commence at the Closing and terminate following the last distribution
to be made pursuant to Section 7 (the applicable “Escrow Period”). As soon as
practicable after the Closing Date, Purchaser shall notify the Escrow Agent of
the Closing Date (without failure of delivery of such notice impairing or
modifying any of the rights set forth herein or in the Purchase Agreement).
     5. Duties of Escrow Agent. In addition to the Duties set forth in the
Purchase Agreement, the Duties of the Escrow Agent shall include the following:
          (a) The Escrow Agent shall (i) safeguard and treat the Escrow Fund as
a trust fund in accordance with the provisions of this Agreement and not as the
property of Purchaser, and shall hold the Escrow Fund in a separate account,
apart from any other funds or accounts of the Escrow Agent or any other Person,
and (ii) hold and dispose of the Escrow Fund only in accordance with the
provisions of this Agreement.
          (b) The Duties of the Escrow Agent with respect to the Escrow Cash may
be altered, amended, modified or revoked only by a writing signed by Purchaser,
the Escrow Agent and the Sellers’ Representative.
     6. Escrow Documents; Purchase Price.
          (a) Purchaser shall deliver to the Escrow Agent and to the Sellers’
Reprehensive a written notice on the date on which the last of the conditions
set forth in Section 7 of the Purchase Agreement has been satisfied or waived
(if permissible). Unless otherwise agreed between the Purchaser and the Sellers
Representative, the Closing Date shall be on the date specified by Purchaser
which will be no earlier than third Business Day and not later than the fifth
Business Day after delivery of the Purchaser’s notice (the “Designated Closing
Date”).
          (b) No later than two (2) Business Days prior to the Closing Date set
forth in the notice delivered pursuant to clause (a) above, the Company shall
deliver to the Purchaser (with a duplicate copy to the Escrow Agent) the
Estimated Closing Adjustments Certificate. Failure of the

- 3 -



--------------------------------------------------------------------------------



 




Company to timely and duly deliver the Estimated Closing Adjustments Certificate
may be waived by Purchaser, in its sole discretion (without derogating from any
rights or remedies under this Agreement, including, without limitation, under
Section 9 of the Purchase Agreement).
          (c) No later than the Designated Closing Date, the Purchaser shall
make or cause to be made available to the Escrow Agent the Purchase Price, by
wire transfer in immediately available funds to a bank account in the name of
the Escrow Agent, the details of which shall be provided by the Escrow Agent in
advance. Should the Company fail to timely and duly deliver the Estimated
Closing Adjustments Certificate, the Purchase Price shall be delivered in full,
without adjustments (and without derogating from any rights or remedies under
this Agreement, including, without limitation, under Section 9 of the Purchase
Agreement). Should the Company timely deliver the Estimated Closing Adjustments
Certificate, the Purchase Price to be delivered shall be in an amount taking
into account the adjustments set forth in Section 1.2.2 of the Purchase
Agreement. The Escrow Agent agrees to accept delivery of the Purchase Price and
to hold it in trust subject to the terms and conditions of this Agreement and
the Purchase Agreement.
          (d) Upon receipt by the Escrow Agent of the Purchase Price and the
Escrow Cash, the Escrow Agent shall, automatically, and without any further
action required by either party (and the parties hereby irrevocably instruct the
Escrow Agent to): (i) distribute and deliver the Purchase Price, in accordance
with the provisions of the Purchase Agreement and clause (e) below; and (ii)
date the Escrow Documents as of the Closing Date and deliver them to the
Purchaser, as soon as practicable thereafter. All transactions set forth in this
clause (d) shall be deemed to take place simultaneously, and shall be deemed to
have been completed upon the time and date of transfer by the Purchaser of the
Purchaser Price to the Escrow Agent, which date shall be the “Closing Date” of
the Purchase Agreement.
          (e) Upon receipt by the Escrow Agent of the Purchase Price in
accordance with clause (d) above, the Escrow Agent shall distribute and transfer
the Purchase Price as follows: (i) an amount of US$10,000,000 shall constitute
the Escrow Amount and be held by the Escrow Agent in a separate bank account in
the name of the Escrow Agent pursuant to the Indemnity Escrow Agreement of even
date hereof; and (ii) the balance of the Purchase Price (net of the Escrow
Amount), shall be transferred by the Escrow Agent to each of the Sellers, in
accordance with each such Seller’s pro rata share, as set forth in Exhibit A-1,
by wire transfer to such bank accounts as shall be designated in writing by each
such Seller prior to Closing.
          (f) Should the Purchase Agreement terminate in accordance with
Section 8 of the Purchase Agreement, Sellers’ Representative may then request
the Escrow Agent in writing (with a duplicate copy to the Purchaser) to deliver
the Escrow Documents to the Sellers’ Representative, as soon as practicably
thereafter.
     7. Distributions from Escrow Fund.
          (a) As promptly as practicable after each of the following: (i) the
Closing Date; (ii) the first anniversary of the Closing Date; and (iii) the
second anniversary of the Closing Date, the Escrow Agent shall deliver to the
Company the respective aggregate gross amount to be paid on each such date, as
set forth on Exhibit A-2, including interest accrued thereon (if any). Purchaser
shall deliver or cause to be delivered to the Escrow Agent a written notice
informing it of the distribution to be made pursuant to this sub-section
(ii) and (iii) above. The aggregate gross amounts to be paid on the first and
second anniversaries of the Closing are subject to distributions to be made,
from time to time, pursuant to clause (c) below. The Company shall pay each
Participant the amounts to which such Participant is then entitled to receive,
as set forth on Exhibit A-2, including interest accrued thereon (if any), and
shall remit the employer Taxes associated with such payments. Such payments
shall be made on the next regular

- 4 -



--------------------------------------------------------------------------------



 




payroll date of the Company following receipt of the amounts from the Escrow
Agent, but in no event more than thirty days following receipt of such amounts
from the Escrow Agent.
          (b) The Company shall deliver a written notice to the Escrow Agent
(with a duplicate copy to the Sellers’ Representative) as soon as practicable
after each of the following events: (i) the occurrence of an event giving rise
to the acceleration of a Participant’s entitlement to receive any of the amounts
set forth in Exhibit A-2, in accordance with the terms of the Employee Bonus
Plan (an “Acceleration Notice”); and (ii) the occurrence of an event giving rise
to the forfeiture of any amounts which a Participant would otherwise be entitled
to receive, in accordance with the terms of the Employee Bonus Plan (a
“Forfeiture Notice”). An Acceleration Notice or a Forfeiture Notice delivered
pursuant to this clause (b) shall include the amounts so accelerated or
forfeited, as the case may be.
          (c) Notwithstanding clause (a) above:
               (i) As promptly as practicable after the receipt of an
Acceleration Notice, the Escrow Agent shall deliver to the Company the amounts
indicated in such notice, including interest accrued thereon, and the Company
shall pay such amounts to the applicable Participant on the next regular payroll
date of the Company immediately thereafter, and in any event, no later than
thirty days thereafter.
               (ii) In the event that during any 6 month period following the
Closing Date and until the second anniversary of the Closing Date, the Escrow
Agent shall receive a Forfeiture Notice, then as promptly as practicable after
the end of each such 6 month period, the Escrow Agent shall deliver to each
Seller such Seller’s Pro-Rata Share of the aggregate amounts with respect to
which Forfeiture Notices were delivered during such period, including interest
accrued thereon. Purchaser shall deliver or cause to be delivered to the Escrow
Agent a written notice informing it of each distribution to be made pursuant to
this sub-section (ii).
     8. Withholding Rights; Tax Reporting Matters.
          (a) The Escrow Agent shall be entitled to deduct and withhold from the
Escrow Cash and from any other payments otherwise required pursuant to this
Agreement to any recipient such amounts in cash as the Escrow Agent is required
to deduct and withhold with respect to any such deliveries and payments under
the Internal Revenue Code of 1986, as may be amended from time to time, or any
provision of federal, state, local, provincial or foreign Tax law and to request
any necessary Tax forms, including IRS Form W-9 or the appropriate series of
Form W-8, as applicable, or any other proof of exemption from withholding or any
similar information, from any such recipient of payments. To the extent that
amounts are so withheld, such withheld amounts shall be treated for all purposes
of this Agreement as having been delivered and paid to such recipients in
respect of which such deduction and withholding was made.
          (b) Without derogating from clause (a) above, Purchaser agrees to
provide the Escrow Agent with a certified tax identification number for
Purchaser and the Company, and the Sellers’ Representative (on behalf of each of
the Sellers) agrees to provide the Escrow Agent with certified tax
identification numbers for the Sellers’ Representative and each of the Sellers,
by furnishing appropriate Forms W-9 (or Forms W-8, in the case of non-U.S.
persons) and other forms and documents that the Escrow Agent may reasonably
request (collectively, “Tax Reporting Documentation”) to the Escrow Agent within
30 days after the Closing Date. The parties hereto understand that, if such Tax
Reporting Documentation is not so certified to the Escrow Agent, the Escrow
Agent may be required by the Internal Revenue Code of 1986, as may be amended
from time to time, or any provision of federal,

- 5 -



--------------------------------------------------------------------------------



 




state, local, provincial or foreign Tax law, to withhold a portion of any
payments made to the Indemnified Persons pursuant to this Agreement.
     9. Investment of Escrow Cash, Distributions Made or Received by Escrow
Agent; Other Adjustments; Etc.
          (a) The Escrow Agent shall not invest the Purchase Price and shall not
be permitted to deduct any fees from the Purchase Price.
          (b) The Escrow Agent shall hold the Escrow Cash in escrow and shall
invest the Escrow Cash, together with any interest or other income thereon, only
in money market funds of JPMorgan Chase Bank or Wachovia Bank through its
Evergreen Investments subsidiary.
          (c) All interest and other income attributable to the Escrow Cash
originally deposited in escrow shall be added to and be part of the Escrow Fund
for all purposes hereunder. At the time of delivery to each recipient of the
amounts of the Escrow Cash due hereunder, the Escrow Agent shall deliver to each
such recipient her/his/its respective pro rata share of any interest and other
income earned on such amount of the Escrow Cash, after deducting from such
amounts all commissions or fees due in connection with the investment of the
Escrow Cash.
          (d) The parties acknowledge that for tax reporting purposes each
Participant shall be the owner of the amounts such Participant may be entitled
to receive, as set forth on Exhibit A-2 of the Escrow Fund then remaining for
distribution and all income attributable to such portion of the Escrow Cash, and
interest thereon held in the Escrow Fund by the Escrow Agent pursuant to this
Agreement shall be allocable to such Participant.
     10. Exculpatory Provisions.
          (a) The Escrow Agent shall be obligated only for the performance of
its Duties and may rely and shall be protected in relying or refraining from
acting on any instrument reasonably believed to be genuine and to have been
signed or presented by the proper party or parties. The Escrow Agent shall not
be liable for forgeries or false impersonations. The Escrow Agent shall not be
liable for any act done or omitted in good faith hereunder as escrow agent,
except for fraud, gross negligence or willful misconduct. The Escrow Agent shall
in no case or event be liable for any representations or warranties of the
Sellers, Company or Purchaser or for punitive, incidental or consequential
damages. Any act done or omitted pursuant to the advice or opinion of counsel
shall be conclusive evidence of the good faith of the Escrow Agent.
          (b) In the event of a dispute between the parties hereto, the Escrow
Agent is hereby expressly authorized to disregard any and all notifications
given by any of the parties hereto or by any other person, excepting awards of
arbitration or orders or process of courts of law, to which Escrow Agent shall
be entitled to conclusively rely and shall distribute the Escrow Fund in
accordance with the terms thereof, and is hereby expressly authorized to comply
with and obey orders, judgments or decrees of any court and arbitration awards.
In case the Escrow Agent obeys or complies with any such order, judgment or
decree of any court or arbitration award, the Escrow Agent shall not be liable
to any of the parties hereto or to any other person by reason of such
compliance, notwithstanding any such order, judgment, decree or award being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
          (c) In the event of any ambiguity or uncertainty hereunder or in any
notice, instruction or other communication received by the Escrow Agent
hereunder, the Escrow Agent will

- 6 -



--------------------------------------------------------------------------------



 




promptly notify Purchaser and the Sellers’ Representative of such ambiguity and
may, in its sole discretion, refrain from taking any action other than retaining
possession of the Escrow Fund, unless the Escrow Agent receives written
instructions, signed by Purchaser and the Sellers’ Representative, which
eliminates such ambiguity or uncertainty.
          (d) The Escrow Agent shall not be liable in any respect on account of
the identity, authority or rights of the parties executing or delivering or
purporting to execute or deliver the Purchase Agreement, this Agreement or any
documents or papers deposited or called for thereunder or hereunder.
     11. Resignation and Removal of the Escrow Agent. The Escrow Agent may
resign as escrow agent at any time, with or without cause, with respect to the
Escrow Fund by giving at least 30 days’ prior written notice to each of
Purchaser and the Sellers’ Representative, such resignation to be effective
30 days following the date such notice is given. In addition, Purchaser and the
Sellers’ Representative may jointly remove the Escrow Agent as escrow agent at
any time, with or without cause, by an instrument executed by Purchaser and the
Sellers’ Representative (which may be executed in counterparts) given to the
Escrow Agent, which instrument shall designate the effective date of such
removal. In the event of any such resignation or removal, a successor escrow
agent, which shall be a bank or trust company organized in the United States of
America having (or if such bank or trust company is a member of a bank company,
its bank holding company shall have) a combined capital and surplus of not less
than $50,000,000, shall be appointed by Purchaser on the terms of this Agreement
with the written approval of the Sellers’ Representative, which approval shall
not be unreasonably withheld or delayed. In the event that a successor escrow
agent has not been appointed within 30 days after notice of the Escrow Agent’s
resignation or removal, the Escrow Agent shall be entitled to petition a court
of competent jurisdiction to have a successor escrow agent appointed. Any such
successor escrow agent shall deliver to Purchaser and the Sellers’
Representative, a written instrument accepting such appointment, and thereupon
it shall succeed to all the rights and duties of the Escrow Agent hereunder and
shall be entitled to receive possession of the Escrow Fund. Upon receipt of the
identity of the successor Escrow Agent, the Escrow Agent shall deliver the
Escrow Fund then held hereunder to the successor Escrow Agent.
     12. Further Instruments. If the Escrow Agent reasonably requires other or
further instruments in connection with its performance of the Duties, the
necessary parties hereto shall join in furnishing such instruments.
     13. Disputes. It is understood and agreed that should any dispute arise
with respect to the delivery and/or ownership or right of possession of the cash
held by the Escrow Agent hereunder, the Escrow Agent is authorized and directed
to act in accordance with, and in reliance upon, the provisions of this
Agreement and the Purchase Agreement.
     14. Escrow Fees and Expenses. The Escrow Agent shall be paid such fees as
are established by the Fee Schedule attached hereto as Exhibit C, to be borne
and paid (or cause to be paid) 50% by the Purchaser and 50% by the Sellers.
     15. Indemnification. In consideration of the Escrow Agent’s acceptance of
this appointment, Purchaser and the Sellers’ Representative (on behalf of the
Sellers and not individually) hereby jointly and severally, agree to indemnify
and hold the Escrow Agent harmless as to any liability actually incurred by it
to any person, firm or corporation by reason of its having accepted such
appointment or in carrying out the provisions of this Agreement and the Purchase
Agreement, and to reimburse the Escrow Agent for its costs and expenses
(including, without limitation, counsel fees and expenses) reasonably incurred
by reason of any matter as to which such indemnity is paid pursuant to this

- 7 -



--------------------------------------------------------------------------------



 



Section 15; provided, however, that no indemnity need be paid in case of the
Escrow Agent’s fraud, gross negligence or willful misconduct.
     16. General.
          (a) Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given as follows: (a) if sent by registered or
certified mail return receipt requested, upon receipt; (b) if sent designated
for overnight delivery by nationally recognized overnight air courier (such as
DHL or Federal Express), three business days after delivery to such courier;
(c) if sent by facsimile transmission on a business day before 5:00 p.m. in the
time zone of the recipient, when transmitted and full receipt is electronically
confirmed; (d) if sent by facsimile transmission on a business day after 5:00
p.m. in the time zone of the recipient or on a non-business day and full receipt
is electronically confirmed, on the following business day; and (e) if otherwise
actually personally delivered, when delivered, provided that such notices,
requests, demands and other communications are delivered to the address set
forth below, or to such other address as any party shall provide by like notice
to the other parties to this Agreement. If any Officer’s Certificate, any
objection thereto or any other document of any kind is required to be delivered
to the Escrow Agent and any other person, the Escrow Agent may assume without
inquiry that such Officer’s Certificate, objection or other document was
received by such other person on the date on which it was received by the Escrow
Agent.
               (i) If to Purchaser, to:
Answers Corporation
237 West 35th Street
Suite 1101
New York, NY 10001
Attention: Robert S. Rosenschein, Chief Executive Officer
Facsimile No.: 646-502-4778
Telephone No.: 646-502-4777
With a copy (which shall not constitute notice) to:
Meitar, Liquornik, Geva & Leshem, Brandwein – Law Offices
16 Abba Hillel Silver Rd.
Ramat Gan 52506, Israel
Attention: Clifford Felig and David Glatt
Facsimile: +972-3-610-3111
               (ii) If to the Sellers or Sellers’ Representative, to:
Brian Kariger
3120 E. 2nd Street
Long Beach
California 90803
Facsimile No.: (562) 439-4301
Telephone No.: (310) 738-3777
with a copy (which shall not constitute notice) to:

- 8 -



--------------------------------------------------------------------------------



 



Eric Adler, Magee & Adler, APC
400 Oceangate, Suite 1030
Long Beach, CA 90803
Attention: Eric R. Adler, Esq.
Facsimile No.: 562-432-1060
Telephone No.: 562-432-1154
               (iii) If to the Escrow Agent, to:
American Stock transfer & Trust Co.
123 Broad St.-11th Floor
Philadelphia, PA 19109
Attn. Alan Finn
Tel: 267-515-5496
Fax: 718-765 8758
          (b) Captions. The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.
          (c) Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto; if being
understood that all parties hereto need not sign the same counterpart and that
signatures may be provided by facsimile transmission.
          (d) Assignment. Neither this Agreement, nor any of the rights,
interests or obligations under this Agreement, may be assigned or delegated, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties hereto, and any such
assignment without such prior written consent shall be null and void, except
that Purchaser may assign this Agreement to any of Purchaser’s Affiliates
without the prior consent of the other parties hereof; provided, however, that
Purchaser shall remain liable for all of its obligations under this Agreement.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the parties hereto and their
respective successors and assigns.
          (e) Severability. In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement shall continue in full force and effect and shall be interpreted so as
reasonably to effect the intent of the parties hereto. The parties hereto shall
use all reasonable efforts to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.
          (f) Governing Law; Arbitration; Jurisdiction.
               (i) This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to such
state’s principles of conflicts of law, provided, however, that any matter
involving the internal corporate affairs of the any party hereto shall be
governed by the provisions of the jurisdictions of its incorporation.
               (ii) Any controversy or claim arising out of or relating to this
Agreement, including, without limitation, the breach or termination thereof,
shall be settled by arbitration by a single arbitrator administered by the
American Arbitration Association in

- 9 -



--------------------------------------------------------------------------------



 



accordance with its Commercial Arbitration Rules, including the Optional Rules
for Emergency Measures of Protection, to be held in New York, New York, USA. The
award rendered by the arbitrator shall be final and binding upon the parties.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The existence and resolution of the arbitration
shall be kept confidential by the parties and by the arbitrator. The award of
the arbitrator shall be accompanied by a reasoned opinion. Each party shall bear
its own costs and expenses and an equal share of the arbitrator’s and
administrative fees of arbitration, unless otherwise determined by the
arbitrator. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary.
               (iii) Subject to sub-section (f)(ii) above, the parties hereto
hereby irrevocably submit to the exclusive jurisdiction of the courts of the New
York, New York in connection with any matter based upon or arising out of this
Agreement or the matters contemplated herein, agrees that process may be served
upon them in any manner authorized by the laws of such jurisdiction for such
persons and waives and covenants not to assert or plead any objection which they
might otherwise have to such jurisdiction, venue and such process.
          (g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
     17. Patriot Act Compliance. To help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation. Purchaser and the Sellers’
Representative each agree to provide all such information and documentation as
to themselves (and in the case of the Sellers’ Representative, as to each of the
Seller) as requested by Escrow Agent to ensure compliance with federal law.
- Signature Pages Follow -

- 10 -



--------------------------------------------------------------------------------



 



     In witness whereof, each of the parties hereto has executed this Bonus
Plan/Documents Escrow Agreement as of the date first above written.

            American Stock transfer & Trust Co.
as Escrow Agent
      By:   /s/ Herbert J. Lemmer         Name:   Herbert J. Lemmer       
Title:   Vice President     

Signature Page to Bonus Plan/Documents Escrow Agreement

 



--------------------------------------------------------------------------------



 



     In witness whereof, each of the parties hereto has executed this Bonus
Plan/Documents Escrow Agreement as of the date first above written.

            Answers Corporation
as Purchaser
      By:   /s/ Robert S. Rosenschein         Name:   Robert S, Rosenschein     
  Title:   Chief Executive Officer     

Signature Page to Bonus Plan/Documents Escrow Agreement

 



--------------------------------------------------------------------------------



 



     In witness whereof, each of the parties hereto has executed this Bonus
Plan/Documents Escrow Agreement as of the date first above written.

            Brian Kariger, as trustee of the Brian Patrick Kariger Charitable
Remainder Unitrust Trust dated April 9, 2007
      /s/ Brian Kariger                     Brian Kariger as trustee of the
Brian Patrick Kariger Revocable Trust dated February 9, 2007
      /s/ Brian Kariger                     Daniel Fierro
      /s/ Daniel Fierro                     Brian Kariger, Esq.
as Sellers’ Representative
      /s/ Brian Kariger                     Lexico Publishing Group, LLC
the Company
      By:   /s/ Brian Kariger and /s/ Daniel Fierro         Name:   Brian
Kariger and Daniel Fierro       Title:   Authorized Signatories and Members     

Signature Page to Bonus Plan/Documents Escrow Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A-1
Schedule of Sellers

                          Taxpayer             Identification   Pro Rata Name  
Address   Number   Share
Brian Kariger as trustee of the Brian Patrick Kariger Charitable Remainder
Unitrust Trust dated April 9, 2007
  3120 E. 2nd Street
Long Beach
California 90803
Facsimile No.: (562) 439-4301
Telephone No.: (310) 738-3777         5 %
 
               
Brian Kariger as trustee of the Brian Patrick Kariger Revocable Trust dated
February 9, 2007
  3120 E. 2nd Street
Long Beach
California 90803
Facsimile No.: (562) 439-4301
Telephone No.: (310) 738-3777         70 %
 
               
Daniel Fierro
  312 E. Mandalay Drive
Olmos Park
TX 78212
Facsimile No.: (___)___
Telephone No.: (___)___         25 %

 



--------------------------------------------------------------------------------



 



Exhibit A-2
Form of Schedule of Participants
[Note: Schedule to be attached at Closing]

                                                      Amount to be paid on  
Amount to be paid on             Amount to be paid at   1st Anniversary of   2nd
Anniversary of         Participant’s   Closing   Closing   Closing        
Taxpayer   Gross       Gross       Gross     Participant’s   Participant’s  
Identification   amount to   Employer   amount to   Employer   amount to  
Employer Name   Address   Number   Employee   taxes   Employee   taxes  
Employee   taxes
[Employees subject to 1 year retention]
          [20%]       [80%]       —    
 
                               
[Employee subject to 2 years retention]
          [20%]       [30%]       [50%]    
 
                               
Total
                               

 



--------------------------------------------------------------------------------



 



Exhibit B
Purchase Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
Fee Schedule
The fees of the Escrow Agent: $5,000 (Five Thousand United States Dollars).

 